      Case 4:18-cv-04229 Document 168 Filed on 07/02/21 in TXSD Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ILA LaFRENTZ, JIM LaFRENTZ,                   §
KATHERINE PORTERFIELD, and                    §
WILLIAM LaFRENTZ, Individually                §
and as Representatives of the Estate of       §
JAMES B. LaFRENTZ,                            §
                                              §
              Plaintiffs,                     §       Civil No .. : 4:18-cv-4229
                                              §
TI.                                           §
                                              §
3M COMPANY, ET AL.,                           §
                                              §.
              Defendants.                     §

                PLAINTIFFS' MOTION IN LIMINE TO EXCLUDE
          ALL ARGUMENT OF ALTNERATIVE EXPOSURES TO ASBESTOS

To THE HONORABLE JUDGE OF SAID COURT:

       Plaintiffs move in limine to prohibit Defendant 3M Company ("3M") from arguing

that Mr. James LaFrentz was exposed to asbestos outside of his work at General Dynamics

until it can show a prima facie case of negligence (sp~cifically substantive contributing cause)

against any of these products or entities.

                              LR 7.l(D) Certificate of Conferral

       Under LR 7 .1 (D) and this Court's Civil Procedures § 7. C., the undersigned counsel certifies

that she conferred in good faith with Defendant's counsel, Michele Taylor, regarding the relief

sought in this motion and is advised that this motion is opposed because Defense counsel believes

argument that alternative or phantom exposures to asbestos caused or contributed to Mr.

LaFrentz' s mesothelioma is admissible, while Plaintiffs believe such argument is inadmissible

because no such evidence exist.




                                                -1-
     Case 4:18-cv-04229 Document 168 Filed on 07/02/21 in TXSD Page 2 of 5




                    Statement of the Issues to be ruled upon by the Court

This motion presents only one issue:

1.     There is no evidence that Mr. LaFrentz was exposed to asbestos in any capacity other than

when working at General Dynamics. Due to this lack of evidence, should not 3M be prohibited

from arguing to the jury that alternative exposures caused or contributed to Mr. LaFrentz's

development of mesothelioma?

                                         Relevant Facts

       Mr. James LaFrentz died of malignant mesothelioma, a cancer caused only by asbestos

exposure. 1 His only known exposure to asbestos occurred while working for Defendant General

Dynamics from 1979 through 1981 as a drill press operator. [Ex. 1, Deposition of James LaFrentz,

58:8 - 60:19] In this position Mr. LaFrentz would drill metal panels containing asbestos. [Id. at

63:18 - 66:25] During this period Mr. LaFrentz drilled approximately 1000 coupons. [Id.] After

drilling the holes, he would use a belt sander or hand sander to smooth the holes after drilling,

creating dust. [Id. at 70:9- 72:9] To protect his breathing, Mr. LaFrentz wore a 3M 8710 respirator

but still had soot on his face under the mask after completing his work. [Id.] A sampling report

commissioned by General Dynamics revealed that while doing this work, Mr. LaFrentz was

exposed to 28.8 fibers/cc of asbestos in his general work area. [Ex. 2, General Dynamics air

sampling report]

       This is not a typical asbestos products liability case involving multiples of defendants and

asbestos-containing materials or products. General Dynamics provided the asbestos-containing




1Roggli VL, Sharma A, Butnor KJ, Sporn T, Vollmer RT (2002). Malignant mesothelioma and
occupational exposure to asbestos: a clinicopathological correlation of 1445 cases. Ultrastruct
Pathol. 26 (2): 55-65.
                                                -2-
        Case 4:18-cv-04229 Document 168 Filed on 07/02/21 in TXSD Page 3 of 5




panels/adhesi\_res and 3M manufactured a defective respirator that did not adequately protect Mr.

LaFrentz's breathing while working with asbestos.

         The ambient airborne asbestos concentration or "background" in a typical indoor

environment is 0.00001 flee. [Ex. 3, Deposition of Kenneth Garza, 29: 11-18] When Mr. LaFrentz

performed his work at General Dynamics while wearing a defective 3M 8170 respirator, his total

cumulative exposure to asbestos was .960 fibers/cc. [Id. at 44:8-11] This level is 96,000 times

greater than ordinary ambient concentration. A two-fold risk for mesothelioma occurs at a mere

0.1 fiber cc/years. 2

         Defendant 3M does not have any causation evidence as to any "other exposures to

asbestos." To the extent 3M wishes to establish exposure to an asbestos-containing product, it is

required to first introduce actual evidence that Mr. LaFrentz was exposed-of which there is none.

Allegations and hypothetical phantom exposures are mere speculations and do not rise to

competent evidence of exposure. As such, any such argument should be excluded.

                                      Argument & Authorities

         Plaintiffs anticipates that Defendant 3M and its experts may attempt to introduce evidence

of alternative exposures despite the fact that no such evidence exists.          These "hypothetical"

exposures should be excluded pursuant to Rules 402 and 403 of the Federal Rules of Evidence.

Any such hypothetical evidence is not relevant to the issues to be litigated at the trial of this matter.

Moreover, introduction of such evidence will result in confusion of the issues and will mislead the

Jury.




2Markowitz et al., Asbestos-Related Lung Cancer and Malignant Mesothelioma of the Pleura:
Selected Current Issues, Semin. Respir. Care Med. 36:334-346 (2015).
                                                   -3-
     Case 4:18-cv-04229 Document 168 Filed on 07/02/21 in TXSD Page 4 of 5




       By way of example, 3M'S industrial hygienist, Jennifer Sahmel, speculates as to the "other

asbestos exposures" suffered by Mr. LaFrentz in her expert report:

       Mr. LaFrentz described work with and around insulation during his work as a
       steamfitter apprentice and potentially at other work locations during his career.
       Based on the published literature, full-shift airborne fiber concentrations during
       work with asbestos-containing insulation were likely to have been above or well
       above the current OSHA full-shift exposure limit for asbestos. Depending on the
       fiber type, the nature and duration of activities, and potentially other factors, Mr.
       LaFrentz may have experienced additional exposures during his working lifetime.

[Ex. 4, Sahmel Expert Report, p. 8]

       There is no evidence that Mr. LaFrentz was exposed to asbestos while doing this work.

None. In Texas, to prove substantial factor causation, a plaintiff in asbestos litigation must not

only show frequent, regular and proximate exposure but also present some evidence that the dose

to which the plaintiff was exposed exceeds a minimum dose at which an increased risk of disease

has been shown. Smith v. Kelly-Moore Paint Co., Inc., 307 S.W.3d 829, 832 (Tex. App.-Fort

Worth 2010, no pet.). The Texas Supreme Court took this step a bit further, requiring that the

plaintiff establish "more than a doubling of the risk" of disease from exposure to the toxin at issue.

Bostic v. Georgia-Pac. Corp., 439 S.W.3d 332, 347 (Tex. 2014). Therefore, a defendant in an

asbestos case must establish through reliable expert testimony that the source of the asbestos is

attributable to a particular product or entity and that such exposure meets the required threshold

dose to cause disease.

       Defendant 3M does not have any causation evidence as to any "other exposures to

asbestos." To the extent 3M wishes to establish exposure to an asbestos-containing product, it is

required to first introduce actual evidence that Mr. LaFrentz was exposed- of which there is none.




                                                 -4-
     Case 4:18-cv-04229 Document 168 Filed on 07/02/21 in TXSD Page 5 of 5




                                            Conclusion

       There is no evidence that Mr. LaFrentz was exposed to asbestos outside of his work at

General Dynamics while wearing a 3M 8710 respirator. Allegations and hypothetical exposures

are mere speculations and do not rise to competent evidence of exposure. As such, 3M should be

excluded from arguing that such exposures exist, caused, or contributed to Mr. LaFrentz's

development of mesothelioma.

                                              Prayer

       For these reasons, Plaintiffs pray that the Court grant their Motion to Exclude all Argument

of Alternative Exposures to Asbestos.

Dated: Houston, Texas
       July 2, 2021


                                                       Robert E. Shuttlesworth, Esq.
                                                       Texas Bar No. 24033184
                                                       Southern District of Texas Bar No. 29957
                                                       Shrader & Associates, L.L.P.
                                                       9 Greenway Plaza, Suite 2300
                                                       Houston, Texas 77046
                                                       Telephone: (713) 782-0000
                                                       Facsimile: (713) 571-9605
                                                       Email: robert@shraderlaw.com

                                                       Attorney for the Plaintiffs

                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed this document with the United States District Court for

the Southern District of Texas and that through the electronic filing system, a copy of the foregoing




                                                       Robert E. Shuttlesworth, Esq.


                                                 -5-
